Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance 
2.	Claims 1, 3, 6, and 8-24 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests the limitation “a pulse generator in communication with the driving portion, configured to transmit a first pulse width modulation signal to the first driver and a second pulse width modulation signal to the second driver; a control logic in communication with the pulse generator, configure to synchronized termination of the first pulse width modulation signal and the second pulse width modulation signal.“

The closest prior art Lee et al. (US 2018/0364869 A1), Figs 4A, 5, 6A, 22, teaches the light sensor include a light receiving unit 603 (the light receiving unit 550 in Fig. 5), and a light emitting unit 604. The light receiving module 550 configured to detect light of the outputted light that reflected by external object.
Sy (US 2012/0162639 A1), Fig. 1, teaches a proximity detector that transmits light to an object. A photo-sensor in the proximity detector receives light reflected by the object. A proximity detector 105 includes a driver 120 that excites an infrared (IR) LED 125 to generate IR light when instructed by MCU 115.


Claims 3, 6, and 8-24 are allowed as being depend upon base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889.  The examiner can normally be reached on M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGAN T. PHAM-LU/Examiner, Art Unit 2691

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691